DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7, filed November 14th, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 8-12, filed November 14th, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Brown et al. (US 20180061247; hereinafter Brown) does not fully teach of “an environmental sensor mechanically coupled to the electric aircraft, wherein the environmental sensor is configured to collect environmental data from a predetermined landing site”, the examiner respectfully disagrees.  It is noted that during the interview that the examiner stated that there was no immediate citation found within Brown, it was stated that the examiner would need to look into Brown further and that further search and consideration would be required.  Upon further reading into Brown, it was determined that the reference does fully disclose of this limitation.  This feature is described in at least Para 0032 as “For example, in one or more embodiments, the energy management system measures environmental factors (e.g., temperature, wind speed, or wind direction) utilizing one or more sensors on board the UAV and/or on the ground”, in Para 0072 as “For example, in one or more embodiments, the environmental facility 108 comprises a plurality of environmental sensors aboard a UAV”, and Para 0093 as “Similarly, the UAV 204 can comprise environmental sensors (e.g., one or more thermometers, barometers, pitot tubes, and/or GPS units) tracking environmental factors during flight. Moreover, the docking station 206 can comprise one or more environmental sensors”.  These environmental sensors work during all stages of the flight, including when approaching the predetermined landing zone.  Therefore the limitations are fully taught and the rejection is upheld.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-6, 8-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20180061247; hereinafter Brown; already of record from IDS) in view of Ohkawa et al. (US 20140339891; hereinafter Ohkawa) further in view of Laskowsky et al. (US 20130317771; Hereinafter Laskowsky).
In regards to claim 1, Brown discloses of a system for in-flight operational assessment (Abstract), the system comprising:
an energy source mechanically coupled to an electric aircraft, wherein the energy source is configured to power at least a portion of the electric aircraft (Para 0052, 0058, 0085-0086);
a sensor mechanically coupled to the electric aircraft, wherein the sensor is configured to detect an electrical parameter of the energy source (Para 0029, 0044, 0058, 0077, 0099);
an environmental sensor mechanically coupled to the electric aircraft, wherein the environmental sensor is configured to collect environmental data from a predetermined landing site (Para 0032, 0072, 0093, 0104-0105);
a controller communicatively connected to the sensor (Para 0029, 0044, 0058, 0077, 0099, 0079), wherein the controller is designed and configured to:
receive the electrical parameter of the energy source from the sensor (Para 0029, 0044, 0058, 0077, 0099, 0079);
determine, using the electrical parameter, a power-production capability of the energy source (Para 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052) wherein determining a power-production capability further comprises:
determining a state of charge of the energy source (Para 0045, 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052) …
…
determining the power-production capability as a function of a second state of charge (Para 0045, 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052);
calculate a projected power-consumption need of the electric aircraft (Para 0184-0185, 0101, 0029, 0044, 0057-0058, 0077, 0099, 0079, 0052); and
compare the determined power-production capability of the energy source to the projected power-consumption need (Para 0006, 0186-0187, 0101-0102); and
a graphical user interface communicatively connected to the controller (Para 0210, Fig 8 Part 808), wherein the graphical user interface is designed and configured to:
display at least an element of the power-production capability of the energy source based upon the comparison of the power-production capability and the projected power-consumption need (Para 0103, 0144, 0210, 0206).

However, Brown does not specifically disclose of determining a state of charge of energy source as a function of a current internal resistance using a model correlating resistance data and charge data of the energy source;
comparing the electrical parameter to a first projected curve, wherein the first projected curve represents a first projected state of charge for the energy source;
determining that the electrical parameter deviates from the first projected curve more than a threshold amount;
replacing the first projected curve, with a second projected curve, wherein the second projected curve represents a second projected state of charge for the energy source.  

Ohkawa, in the same field of endeavor, teaches of determining a state of charge of energy source as a function of a current internal resistance using a model correlating resistance data and charge data of the energy source (Para 0050, 0055-0056, 0037, Fig 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the state of charge of the energy source, as taught by Brown, to include a function of a current internal resistance using a model correlating resistance data and charge data of the energy source, as taught by Ohkawa, in order to allow a SOC of the battery to be determined based on resistance values (Ohkawa Para 0056).
	
However, Brown in view of Ohkawa do not specifically teach of comparing the electrical parameter to a first projected curve, wherein the first projected curve represents a first projected state of charge for the energy source;
determining that the electrical parameter deviates from the first projected curve more than a threshold amount;
replacing the first projected curve, with a second projected curve, wherein the second projected curve represents a second projected state of charge for the energy source.  

Laskowsky, in the same field of endeavor, teaches of comparing the electrical parameter to a first projected curve, wherein the first projected curve represents a first projected state of charge for the energy source (Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2);
determining that the electrical parameter deviates from the first projected curve more than a threshold amount (Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2);
replacing the first projected curve, with a second projected curve, wherein the second projected curve represents a second projected state of charge for the energy source (Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-production capability, as taught by Brown in view of Ohkawa, to include comparing the electrical parameter to a first projected curve, wherein the first projected curve represents a first projected state of charge for the energy source; determining that the electrical parameter deviates from the first projected curve more than a threshold amount; and replacing the first projected curve, with a second projected curve, wherein the second projected curve represents a second projected state of charge for the energy source, as taught by Laskowsky, in order to improve state of charge determination and capacity estimation (Laskowsky Para 0002).
In regards to claim 2, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein the electric aircraft further comprises a vertical takeoff and landing aircraft (Para 0092, Fig 2 Part 204, 206; where UAV 204 is shown as a vehicle capable of vertical takeoff and landing, and the landing station 206 appears to be off the ground and require a vertical takeoff and landing).
In regards to claim 4, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein the sensor includes a voltage sensor (Brown Para 0044, 0058, 0077).
In regards to claim 5, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 4, wherein the voltage sensor is configured to detect a voltage of the energy source (Brown Para 0044, 0058, and 0077).
In regards to claim 6, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein the sensor includes a current sensor (Brown Para 0044, 0058, and 0077).
In regards to claim 8, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein the environmental sensor is configured to detect at least an element of the environmental data, and wherein the environmental data includes:
geospatial data (Brown Para 0144, 0084, 0093);
ambient air temperature data (Brown Para 0093, 0104);
barometric pressure data (Brown Para 0055, 0071, 0093); and
turbulence data (Brown Para 0105, 0055, 0157; where turbulence is based on wind speed and wind direction).
In regards to claim 9, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein determining the power-production capability of the energy source further comprises comparing the electrical parameter to the second projected curve, wherein the second projected curve represents a projected evolution over time of the energy source (Brown Fig 4A, Para 0144; Laskowsky Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2).
The motivation for combining Brown, Ohkawa, and Laskowsky is the same as that recited in claim 1 above.  
In regards to claim 10, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 9, wherein comparing the electrical parameter to the curve further comprises modifying the second projected curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168; Laskowsky Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2).
The motivation for combining Brown, Ohkawa, and Laskowsky is the same as that recited in claim 1 above.  
In regards to claim 11, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1, wherein the projected power-consumption need of the electric aircraft is calculated as function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
In regards to claim 12, the claim recites analogous limitations to rejected claim 1, and is therefore rejected on the same premise.   
In regards to claim 13, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 12, wherein detecting the electrical parameter further comprises detecting, by a voltage sensor, a voltage level (Brown Para 0044, 0058, 0077).
In regards to claim 14, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 12, wherein detecting the electrical parameter further comprises detecting, by a current sensor, a current level (Brown Para 0044, 0058, and 0077).
In regards to claim 16, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 12, wherein determining the power-production capability further comprises comparing the electrical parameter to the second projected curve, wherein the second projected curve represents a projected evolution over time of the energy source (Brown Fig 4A, Para 0144; Laskowsky Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2).
The motivation for combining Brown, Ohkawa, and Laskowsky is the same as that recited in claim 1 above.  
In regards to claim 17, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 16, wherein comparing the electrical parameter to a curve further comprises modifying the curve as a function of the electrical parameter (Brown Fig 4B, 4C, Para 0161, 0168; Laskowsky Para 0023, 0016, 0021, 0025, 0033, claim 1, Figs 1-2).
The motivation for combining Brown, Ohkawa, and Laskowsky is the same as that recited in claim 1 above.  
In regards to claim 18, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 12, wherein determining the power-production capability of the energy source further comprises:
determining the power-production capability of each energy source of a plurality of energy sources (Brown Para 0037-0039).
In regards to claim 20, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 12, wherein calculating the projected power-consumption need of the electric aircraft is performed as a function of a flight plan for the electric aircraft (Brown Fig 4B, 4C, Para 0161, 0168).
Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Ohkawa further in view of Laskowsky, as applied to claim 1 above, further in view of Kumar (US 20200254900; already of record).
In regards to claim 3, Brown in view of Ohkawa further in view of Laskowsky teaches of the system of claim 1.
However, Brown in view of Ohkawa further in view of Laskowsky does not specifically disclose that the energy source further comprises a plurality of energy sources connected in series.
Kumar, in the same field of endeavor, teaches of the energy source further comprises a plurality of energy sources connected in series (Para 0033 and 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 1, as taught by Brown in view of Ohkawa further in view of Laskowsky, to include the energy source further comprises a plurality of energy sources connected in series, as taught by Kumar, in order to connect the plurality of energy sources so that they provide power to the vehicle (Para 0033 and 0064).
In regards to claim 19, Brown in view of Ohkawa further in view of Laskowsky teaches of the method of claim 18, wherein determining the power-production capability of each energy source of a plurality of energy sources.
However, Brown in view of Ohkawa further in view of Laskowsky does not specifically disclose of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources;
identifying a lowest component energy capability of the plurality of component energy capabilities; and
determining the delivery capability of the energy source as a function of the lowest component energy capability.

Kumar, in the same field of endeavor, teaches of determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources (Para 0031);
identifying a lowest component energy capability of the plurality of component energy capabilities (Para 0031; “the controller may determine when a battery assembly 302 of one power supply assembly has low or reduced charge or power”); and
determining the delivery capability of the energy source as a function of the lowest component energy capability (Para 0031 and 0042 “does not operate that power supply assembly until maximum power may be needed for the locomotive. Alternatively, the controller may determine that a power supply assembly will be charged at an upcoming stop and thus prioritize using that power supply assembly to utilize as much power as possible in the power supply assembly before charging. Alternatively, the controller may prioritize a power supply assembly to another function that may include an auxiliary motor that powers an auxiliary system of the vehicle or some other electrical system”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power-production capability of each energy source of a plurality of energy sources, as taught by Brown in view of Ohkawa further in view of Laskowsky, to include determining a plurality of component energy capabilities representing the energy capabilities of each energy source of the plurality of energy sources; identifying a lowest component energy capability of the plurality of component energy capabilities; and determining the delivery capability of the energy source as a function of the lowest component energy capability, as taught by Kumar, in order to ensure that the auxiliary function of the vehicle remains available and allow the most efficient power supplies to power the vehicle (Kumar Para 0031 and 0042).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663